Egan Jr., J.
Appeal from a judgment of the County Court of Tompkins County (Rowley, J), rendered March 30, 2012, which revoked defendant’s probation and imposed a sentence of imprisonment.
In 2009, defendant pleaded guilty to driving while intoxicated as a felony and was sentenced to five years of probation. Follow*1118ing a failed drug test in 2012, defendant pleaded guilty to violating the terms of his probation, and his probation was revoked. County Court then resentenced defendant to 21k to 7 years in prison, prompting this appeal.
We affirm. Absent evidence of an appropriate postallocution motion, defendant’s claim that he was denied the effective assistance of counsel is unpreserved for our review (see People v Alexander, 110 AD3d 1111, 1112 [2013]). Further, in light of defendant’s well-documented history of alcohol abuse and his extensive criminal history, including six felony driving while intoxicated convictions, we cannot say that the sentence imposed is harsh or excessive (see People v Egloff, 107 AD3d 1242, 1242 [2013]; People v Oehler, 52 AD3d 955, 957 [2008], lv denied 11 NY3d 792 [2008]).
Peters, PJ., Lahtinen and Rose, JJ., concur.
Ordered that the judgment is affirmed.